—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about March 26, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of menacing in the second degree, and placed him on probation for 14 months and 21 days, unanimously affirmed, without costs.
The court’s finding was supported by legally sufficient evi*526dence and was not against the weight of the evidence. Issues of credibility were properly considered by the court and there is no basis for disturbing its determinations. The victim’s testimony clearly established that appellant wielded a knife during this incident. Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.